THE      ATTORNEY               GENERAL
                           OF TEXAS


                        November 4. 1971

Miss Nae#niHaney                   Opinion No.   M-986
County Attorney
Potter County Courthouse           RS:   Does H.B. 646, Acts 62nd
Amarillo, Texas    79101                 Leg., R.S., 1971 (ch.513,
                                         p. 1751, codified as Art.
                                         1581h, V.C.S.) authorize
                                         a county to contract with
                                         a City within the county
                    I                    to have the city tax asses-
                                         sor-collector to assess
Dear Miss Harney:                        county taxes?
    You have requested our opinion as follows:
         "Whether H.B. No. 646, passed March 20, 1971, by
         the 62nd Legislature, authorizes a county to
         contract with a city located within the county
         to have the city's tax assessor and collector
         assess county taxes yearly?"
     The facts stated in your request are that Potter County
 (having a population of over 10,080) wishes ~to enter into a
contract with the City of Amarillo to have the city tax asses-
sor and collector assess all property located in Potter County
for purposes of taxation and that the County Assessor and
Collector for Potter County shall continue to collect the
taxes for the state, county and school districts.
     Article 8, Section 14,   of    the Constitution of the State
of Texas provides:
         "Sec.14. Except as provided in Section 16 [which
         covers counties of less than 10,000 population]
         of this Article,    there shall be elected by the
         qualified voters of each county, an Assessor    and
         Collector    of Taxes, who shall hold his office for
         four years and until his successor is elected and
         qualified; and such Assessor and Collector of
         Taxes shall perform all the duties with respect
         to assessing    property for the purpose of taxation
         and of collecting    taxes, as may be prescribed by
         the Legislature."
                              -4809-
Miss Naomi Barney, page 3     (M-986)


     In the case of Missouri, K. 6 T. Ry. Co. of Texas v.
Shannon, 100 Tcx. 379, 100 S.W. 138 .(1987) the Supreme Court
ofs      interpreted Section 14 of Article'8 as follows:
         "While we think that the Legislature could not
         strip the assessor of all authority, and probably
         that it was intended by the framers of the
         Constitution that all ordinary assessments of
         Froperty for taxation should be made hy him,
         still we think it was not intended to deDrfVe
         the Legislature of the power of devolving the
         duty upon another officer, or board to assess
         property in some special case, where, as in the
         present instance, the county assessors were
         clearly unable from the means at their disposal
         to ascertain with any reasonable degree of
         approximation the value of the intangible
         assets of the railroad company, and still less
         capable of making intelligently the apportion-
         ment due to their respective counties."
         (Emphasis added.),
      It is our opinion that the power to assess which your
request contemplates is an ordinary assessment of property
for taxation and therefore falls within the type of assess-
-which          framers of the Constitution intended should
be made by the county tax assessor and collector. Missouri,
K.  c T. Ry: Co. of Texas v. Shannon, supra.
     In light of this interpretation of Section 14 of Article
8 of the Texas Constitution, any authority given in House Bill
No. 646 for someone other than the elected county tax asses-
sor and collector.to make ordinary assessments of property
in the county for taxation would be contrary to the Consti-
tution and therefore void and of no effect. This result is
in accord with and follows the reasoning and holding of
Attorney General Opinion No. W-70 (1967).
     For the above reasons, Rouse Bill No. 646 does not
authorize a county to contract away the duty of its elected
tax assessor and collector to make ordinary assessments of
property for taxation purposes. A county may, however, enter
into a contract for services, such as the making of appraisal
or assessment recommendations, that would not constitute an
abrogation of the duties of the county tax assessor-collector



                            -4810-
Miss Naomi Harney, page 3         (M-986)


granted by the Constitution. Pritchard & Abbott v. McKenna,
162 Tex. 617, 350 S.W.Zd 333 1'1961).

                      SUMMARY
               H.B. 646, Acts 62nd Leg., R.S., 1971
          (Article 1581h, V.C.S.) does not authorize
          a county to contract with a city for the city
          tax assessor and collector to assess all the
          property in the county for taxation purposes
          but a county may, however, enter into a contract
          for services, such as the making of appraisal
          or assessment recommendations, that would not
          constitute an abrogation of the duties of the
          county tax assessor-collector granted by the
          Constitution.




Prepared by Wardlow Lane
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
James Broadhurst
Melvin Corley
Harold Kennedy
0-1 a-3 Allen
-.v-T.1..
SAW MCDANIEL
Staff Legal Assist&t
ALFRED WALKER
Executive Assistant
NOLA WBITE
First Assistant

                                -4811-